DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 5 September 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely the reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lever handle is positioned just below the top of the fence so that it is invisible from the outside must be shown or the feature(s) canceled from the claim(s).  As in Figures 2, 3, 4, and 5 the handle is located above and outside the fence. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art. (AAPA) in view of Bramblett (US 1,359,788).

Regarding claim 1, AAPA discloses A lever gate latch pull system for a swinging gate comprising:
(a) a self-closing gate latch (Fig.1; AAPA) with an openable keeper (14; AAPA) adapted to affix to a fence post, 
(b) a latch bar (16; AAPA) adapted to affix to an edge of a swinging gate (Fig. 1; AAPA)  positioned and aligned with the lifting keeper to latch by gravity weight of the keeper and unlatch to open or close the swinging gate, 
 (d) a tension element with a first end affixed to the second portion attachment end and a second end affixed to the keeper, the tension element of a length when the portion attachment end is in a downward position, to hang slackly and provide weighted pressure (any physically existing element has weight) on the latch to stay in a latched position when closed or slammed until the handle is depressed raising the attachment end to lift the tension element to remove slack and pull open the keeper to release the latch bar to open the gate.  

AAPA does not disclose: (c) a pivoting lever with first and second lever ends adapted to pivotally affix exterior to the fence post above the latch keeper having: 
 	i. a center section with a center pivot comprising a fastener passing through an aperture located between the first and second lever ends, the center pivot structured to affix to the fence post to pivot and raise the first and second lever ends up and down,
 	 ii. a first portion of the first lever end structured as a lever handle, 
 	iii. a second portion  of the second lever end aligned pointing in the opposite direction of the lever handle, and having an attachment end, and 
a chain.

Bramblett teaches (c) a pivoting lever (16; Bramblett) with first (first side of pivot; Bramblett) and second lever(second side of pivot; Bramblett) ends adapted to pivotally affix exterior to the fence post (Fig.1; Bramblett) above the latch keeper having: 
 	i. a center section with a center pivot (Fig.1, in 16 mounted to 12; Bramblett) comprising a fastener (Fig.1, at pivot of 16 mounted to 12; Bramblett) passing through an aperture located between the first and second lever ends(in 16, Fig.1; Bramblett), the center pivot structured to affix to the fence post(Fig.1; Bramblett)  to pivot and raise the first and second lever ends up and down,
 	 ii. a first portion of the first lever (Fig.1, right side of 16; Bramblett) end structured as a lever handle, 

  for the purpose of securing the gate in a closed position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with c) a pivoting lever (18; Bramblett) with first (first side of pivot; Bramblett) and second lever(second side of pivot; Bramblett) ends adapted to pivotally affix exterior to the fence post (Fig.1; Bramblett) above the latch keeper having: 
 	i. a center section with a center pivot (Fig.1, in 16 mounted to 12; Bramblett) comprising a fastener passing through an aperture located between the first and second lever ends(middle of 16 Fig.1; Bramblett), the center pivot structured to affix to the fence post(Fig.1; Bramblett)  to pivot and raise the first and second lever ends up and down,
 	 ii. a first portion of the first lever (Fig.1, right side of 16; Bramblett) end structured as a lever handle, 
 	iii. a second portion  of the second lever end aligned pointing in the opposite direction of the lever handle (Fig.1, left side of 16; Bramblett), and having an attachment end, and a chain (18, Fig.1; Bramblett)
 as taught by Bramblett for the expected benefit of pressing the handle to allow open function allowing operation when the user’s hands may otherwise be occupied.  

    PNG
    media_image1.png
    724
    629
    media_image1.png
    Greyscale

Figure Taken from Bramblett (US 1,359,788)

Regarding claim 2, the combination makes obvious A lever gate latch pull system according to Claim 1, wherein the fastener extends through the aperture with one end structured to secure to the fence post exterior, and the other end flanged larger than the aperture (Fig. 2,above 17,  fastener head; Bramblett) to prevent the pivoting lever from removal as the lever is moved up and down.  

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art. (AAPA) in view of Bramblett (US 1,359,788) further in view of Heyman et al. (US 2,671,683)

Regarding claim 3, the combination makes obvious A lever gate latch pull system according to Claim 1, wherein the lever handle allows a user to depress it from both sides of the latched gate to raise the chain to unlatch the gate latch.  
The combination does not disclose: the lever handle is positioned just below the top of the fence so that it is invisible from the outside.
 Heyman et al. teaches the lever handle is positioned just below the top of the fence invisible from the outside for the purpose of providing gate security latch
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with the lever handle is positioned just below the top of the fence so that it is invisible from the outside as taught by Heyman et al. for the expected benefit of improving the aesthetic lines of the fence by positioning the handle less prominently.  

Claims 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art. (AAPA) in view of Bramblett (US 1,359,788).

Regarding claim 4, AAPA discloses A lever gate latch pull system kit for a swinging gate having a gate latch affixed to a fence post with an openable keeper, and a latch bar affixed to an edge of the swinging gate positioned opposite the gate opening so as 

Note: where all elements are present in a combination of references, that collections meets the recitation of a kit in as much as the instant application recites structure.
AAPA does not disclose: (a) a lever having: 
a center section with a center pivot comprising a fastener passing through an aperture located between first and second lever ends, the center pivot structured to affix to the fence post exterior above the latch keeper for the lever to raise the first and second lever ends up and down, 
ii. the first lever end and structured as a handle, and
 iii. the second lever end aligned pointing in the opposite direction of the first lever end, and structured as an attachment end positioned above the keeper, and 
(b) a chain with a first chain end affixed to the second lever end attachment end and a second chain end adapted te affixed to the lifting keeper, the chain of a length to mount slackly above the lifting keeper to: 
i. provide added chain weighted pressure on the lifting keeper to stay in a latched position when closed or slammed to securely closed hold the latch bar from bouncing out when the lever second arm lever attachment end is in a downward position, and 

Bramblett teaches (a) a lever(16; Bramblett)  having: 
i. a center section with a center pivot pivot (Fig.1, in 16 mounted to 12; Bramblett) comprising a fastener pivot (Fig.1, at pivot of 16 mounted to 12; Bramblett) passing through an aperture(middle of 16 Fig.1; Bramblett) located between first and second lever ends, the center pivot structured to affix to the fence post(12, Fig.1; Bramblett) exterior above the latch keeper for the lever to raise the first and second lever ends up and down, 
ii. the first lever end(Fig.1, right side of 16; Bramblett) and structured as a handle, and
 iii. the second lever end(Fig.1, left side of 16; Bramblett) aligned pointing in the opposite direction of the first lever end, and structured as an attachment end positioned above the keeper, and 
(b) a chain(18, Fig.1; Bramblett) with a first chain end affixed to the second lever end attachment(Fig.1, left side of 16; Bramblett)  end and a second chain end affixed (Fig.2, 18, 16; Bramblett) to the lifting keeper, the chain of a length to mount slackly above the lifting keeper to: 
i. provide added chain weighted pressure(chian exists, has weight) on the lifting keeper to stay in a latched position when closed or slammed to securely closed hold the latch bar from bouncing out when the lever second arm lever attachment end is in a downward position, and 

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a center section with a center pivot comprising a fastener passing through an aperture located between first and second lever ends, the center pivot structured to affix to the fence post exterior above the latch keeper for the lever to raise the first and second lever ends up and down, 
ii. the first lever end and structured as a handle, and
 iii. the second lever end aligned pointing in the opposite direction of the first lever end, and structured as an attachment end positioned above the keeper, and 
(b) a chain with a first chain end affixed to the second lever end attachment end and a second chain end adapted te affixed to the lifting keeper, the chain of a length to mount slackly above the lifting keeper to: 
i. provide added chain weighted pressure on the lifting keeper to stay in a latched position when closed or slammed to securely closed hold the latch bar from bouncing out when the lever second arm lever attachment end is in a downward position, and 
ii. lift and remove the chain slack when raised up by the second arm lever attachment end, to open the lifting keeper to release the latch bar as the lever handle is depressed to open the gate latch as taught by Bramblett for the expected benefit of allow open function allowing operation when the user’s hands may otherwise be occupied.  

Regarding claim 5, the combination discloses A lever gate latch pull system kit, according to Claim 4, wherein the first chain end(18; Bramblett) is not attached to the second arm attachment end, and includes a fastener(Fig.2; Bramblett) to affix to the second arm attachment end.  
Note: in as much as the instant application chain is not attached to the second arm attatchment end so too is shown by the prior art by the fastener.

Claims 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Applicant admitted prior art. (AAPA) in view of Bramblett (US 1,359,788).

Regarding claim 6, AAPA discloses A gate lever kit for a swinging gate having a self-closing gate latch mounted proximate the top of a fence post with an openable keeper, and a latch bar affixed to an edge of the swinging gate positioned opposite the gate opening so as not to interfere with the swinging gate and aligned with the keeper to latch and unlatch the latch bar of the self-closing gate latch to open or close the swinging gate, comprising: 

AAPA does not disclose: a) a lever having: i. a center section with a center pivot comprising a fastener passing through an aperture with one end structured to secure to the fence post exterior, and the other end flanged larger than the aperture to prevent the pivoting lever from removal, said aperture located between first and second lever ends, the center pivot structured to affix to the fence post exterior above the latch keeper for 
Bramblett teaches a) a lever(16; Bramblett) having: i. a center section(16, Fig. 1 ; Bramblett) with a center pivot (16, Fig. 1 ; Bramblett) comprising a fastener (16, Fig. 2 ; Bramblett) passing through an aperture with one end structured to secure to the fence post exterior, and the other end flanged larger than the aperture to prevent the pivoting lever from removal, said aperture located between first and second lever ends, the center pivot structured to affix to the fence post exterior(Fig. 1 ; Bramblett)  above the latch keeper for the lever to raise the first and second lever ends up and down from either side of the swinging gate, 
ii. the first lever end structured as a handle(Fig. 1, 16 right side ; Bramblett)   for a user to raise up and down, and iii. the second lever end aligned pointing in the opposite direction of the first lever end, and structured as an attachment end positioned above the keeper to move up and down in response to the action of the handle, and 
(b) a chain (18; Bramblett) with a first chain end(Fig. 1 ; Bramblett) attached to the second lever end and a second chain end attached to the keeper to latch and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify AAPA with a) a lever(16; Bramblett having: i. a center section(16, Fig. 1 ; Bramblett) with a center pivot (16, Fig. 1 ; Bramblett) comprising a fastener (16, Fig. 2 ; Bramblett) passing through an aperture(Fig. 1 and 2 ; Bramblett) with one end structured to secure to the fence post exterior, and the other end flanged larger than the aperture to prevent the pivoting lever from removal, said aperture located between first and second lever ends, the center pivot structured to affix to the fence post exterior(Fig. 1 ; Bramblett)  above the latch keeper for the lever to raise the first and second lever ends up and down (Fig. 1 and 2 ; Bramblett)from either side of the swinging gate, ii. the first lever end structured as a handle(Fig. 1, 16, right side; Bramblett) for a user to raise up and down, and iii. the second lever end aligned pointing in the opposite direction(16 Fig. 1 ; Bramblett) of the first lever end, and structured as an attachment end positioned above the keeper to move up and down in response to the action of the handle, and (b) a chain (18 ; Bramblett) with a first chain end attached to the second lever end and a second chain end attached to the keeper to latch and unlatch the latch bar to open or close the swinging gate in response the action of the lever; said chain not of sufficient length to provide added pressure on the keeper to prevent the gate from opening when slammed shut as taught by Bramblett for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675